 1

 2

 3

 4

 5

 6                                    UNITED STATES DISTRICT COURT
                                     WESTERN DISTRICT OF WASHINGTON
 7                                             AT SEATTLE
 8   BRANDI A. SOREM,                                    No. C17-947 RSM
 9                      Plaintiff,                       STIPULATION AND ORDER OF
                                                         DISMISSAL WITH PREJUDICE AND
10             vs.                                       WITHOUT COSTS
11   STATE FARM MUTUAL AUTOMOBILE
     INSURANCE COMPANY,
12
                        Defendant.
13

14                                             I. STIPULATION

15            COMES NOW the parties hereto, Plaintiff Brandi Sorem, by and through her attorney of
16   record, Patrick H. LePley and Defendant State Farm Mutual Automobile Insurance Company, by
17
     and through their attorney of record, Gregory S. Worden, and hereby stipulate that all of
18
     Plaintiff’s claims against Defendant in this action shall be dismissed with prejudice and without
19
     costs.
20

21            DATED this 12th day of September, 2018.

22   LEWIS BRISBOIS BISGAARD & SMITH LLP                     LEPLEY LAW FIRM

23
     By:      /s Gregory S. Worden                           By:    /s Patrick H. LePley
24         Gregory S. Worden, WSBA #24262                       Patrick H. LePley, WSBA #7071
25         Attorney for Defendant                               Attorney for Plaintiff

26

27
     STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE AND            LEWIS BRISBOIS BISGAARD & SMITH LLP
     WITHOUT COSTS- 1                                                       1111 Third Avenue, Suite 2700
                                                                              Seattle, Washington 98101
                                                                                     206.436.2020
     4849-4434-1094.1
                                       II. ORDER OF DISMISSAL
 1

 2            THIS MATTER having been brought duly and regularly before the undersigned Judge of

 3   the above-entitled Court, the Court being fully advised in all matters, does herewith, pursuant to

 4   the foregoing stipulation,
 5
              ORDER, ADJUDGE, AND DECREE that all claims asserted against Defendant in this
 6
     action shall be, and the same hereby are, dismissed with prejudice and without costs to any party.
 7
               This 12th day of October 2018.
 8

 9

10                                                 A
                                                   RICARDO S. MARTINEZ
11                                                 CHIEF UNITED STATES DISTRICT JUDGE
12

13

14
     Presented by:
15
     LEWIS BRISBOIS BISGAARD & SMITH LLP
16

17
     By:      s/Gregory S. Worden
18         Gregory S. Worden, WSBA #24262
           Attorney for Defendant
19
     Approved as to form, notice of presentation waived:
20

21   LEPLEY LAW FIRM

22
     By:    s/Patrick H. LePley
23      Patrick H. LePley, WSBA #7071
        Attorney for Plaintiff
24

25

26

27
     STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE AND          LEWIS BRISBOIS BISGAARD & SMITH LLP
     WITHOUT COSTS- 2                                                     1111 Third Avenue, Suite 2700
                                                                            Seattle, Washington 98101
                                                                                   206.436.2020
     4849-4434-1094.1
